303 F.2d 784
Nicholas J. CALLA, Appellant,v.J. T. WILLINGHAM, Warden, United States Penitentiary,Lewisburg, Pennsylvania.
No. 13847.
United States Court of Appeals Third Circuit.
Argued April 23, 1962.Decided June 4, 1962.

Appeal from the United States District Court for the Middle District of Pennsylvania; Herbert P. Sorg, Judge.
Nicholas J. Calla, Pro se.
Bernard J. Brown, U.S. Atty., Harry A. Nagle, Jr., Asst. U.S. Atty., Scranton, Pa., for appellee.
Before HASTIE, FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
This is an appeal by a federal prisoner from the action of the sentencing court in denying him extraordinary relief sought under Section 2255 of Title 28, United States Code.  Upon consideration of the entire record we are satisfied that the court below did not err in denying appellant the extraordinary relief he has sought.


2
The judgment will be affirmed.